Citation Nr: 0717648	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-14 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE


Entitlement to an initial evaluation in excess of 20 percent 
for residual left ankle injury.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The veteran had active duty service from October 1981 to 
March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In April 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

The veteran's left ankle disability is manifested by marked 
limitation of motion and without ankylosis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for residual left ankle injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a January 2003 letter, the RO provided the veteran with 
notice of the information and evidence required to 
substantiate the  claim for an increased rating for a left 
ankle disability.  This letter explained VA's duty to assist 
under the VCAA and stated what evidence VA would be 
responsible for obtaining and what evidence VA would assist 
the veteran in obtaining.  This letter advised the veteran to 
submit any pertinent information in his possession. 

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of this claim.  The evidence that has been 
obtained and associated with the claims file includes service 
medical records and post-service VA private and medical 
records.  The veteran has been afforded VA examinations.  The 
veteran has not identified any outstanding evidence that is 
relevant to this claim.  Accordingly, the Board finds that 
the duty to assist has been satisfied.

II.  Analysis of Claim

The veteran seeks an initial evaluation in excess of 20 
percent for residual left ankle injury.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged." 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
determining the level of current impairment, it is essential 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006); 
see also DeLuca v. Brown, 8 Vet. App. at 206-7 (holding that 
VA's review of a service-connected musculoskeletal disability 
must include an assessment of the functional impairment 
caused by that disability and that, if the service-connected 
disability involves a joint rated based on limitation of 
motion, adequate consideration must be given to functional 
loss due to pain under 38 C.F.R. § 4.40, and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45).  Painful, 
unstable, or malaligned joints due to healed injury are 
entitled to at least the minimum compensable evaluation for 
the joint. 38 C.F.R. § 4.59 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  The benefit of the doubt rule is inapplicable when 
the evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The veteran's left ankle disability has been evaluated under 
Diagnostic Code (DC) 5271, which pertains to limited motion 
of the ankle.  Diagnostic Code 5271 provides for a 10 percent 
rating for moderate limitation of the motion and a 20 percent 
rating for marked limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2006).  

Other pertinent provisions include Diagnostic Code 5270, 
which pertains to ankylosis of the ankle.  Under Diagnostic 
Code 5270, a 20 percent evaluation is assignable for 
ankylosis of the ankle in plantar flexion less than 30 
degrees.  A 30 percent rating is assignable for  ankylosis of 
the ankle in plantar flexion, between 30 and 40 degrees, or 
in dorsiflexion, between 0 and 10 degrees.  A 40 percent 
rating is assignable for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2006).

The Board notes that the normal range of dorsiflexion is from 
0 to 20 degrees and normal plantar flexion is from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2006).

Other Diagnostic Codes pertaining to the ankle include 
Diagnostic Code 5272, which pertains to ankylosis of the 
subastragalar or tarsal joint; Diagnostic Code 5273, which 
pertains to malunion of the os calcis or astralgus; and 
Diagnostic Code 5274, pertaining to astragalectomy.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The veteran served on active duty from October 1981 to March 
1989.  Service medical records show that the veteran was 
treated for a left ankle fracture that occurred when he 
twisted his ankle while playing soccer in January 1986.  He 
subsequently underwent open reduction/ internal fixation of 
the left ankle.

Post-service VA examinations reflect that the veteran has had 
complaints of left ankle pain and weakness.   The veteran 
underwent a VA examination in April 2003.  The examiner 
interviewed the veteran.  The veteran reported that his work 
as a car salesman required him to be on his feet all day and 
that he had constant ankle pain.  He reported that he had 
lost time from work due to his ankle condition.   The VA 
examiner noted the veteran's history of injury to the ankle 
in service in 1986.  On physical examination, range of motion 
testing revealed left ankle dorsiflexion of 15 degrees with 
pain noted at 15 degrees.  The veteran had plantar flexion of 
25 degrees, with pain noted at 25 degrees.  The VA examiner 
stated that range of motion was additionally limited by pain 
in both ankles.  The VA examiner noted that there was no 
evidence of dorsiflexion, plantar flexion, inversion or 
eversion deformities.  The examiner noted that there was  no 
ankylosis of the ankle joint.  The examiner noted that the 
veteran had an abnormal gait with short steps.  The VA 
examiner diagnosed status post open reduction/ internal 
fixation of trimalleolar fracture, left ankle. 

Also in evidence is a March 2005 statement from Dr. J.M., a 
private physician.  Dr. J.M. states that the veteran favors 
his left ankle.  Dr. J.M. states that the veteran previously 
used anti-inflammatories for treatment.  Dr. J.M. indicates 
that the veteran is unable to use anti-inflammatories now 
because of gastrointestinal bleeding and has had more 
problems with his ankle as a result.

Upon VA examination in April 2006, the veteran's complaints 
included pain, swelling and stiffness of the left ankle.  The 
pain was characterized as constant.  The veteran reported 
that he had difficulty with standing for long periods of 
time.  It was noted that the veteran walked with a limp.  
Range of motion testing revealed dorsiflexion of 10 degrees, 
with pain noted at 5 degrees.  Plantar flexion was 15 degrees 
with pain noted at 5 degrees.  The examiner stated that the 
function of the left ankle joint was additionally limited by 
pain, fatigue, weakness, lack of endurance and 
incoordination. 

The veteran testified at an April 2007 videoconference 
hearing before the Board.  The veteran stated that his ankle 
is unstable and that he has constant pain that increases with 
stress on the ankle.  He testified that most movements cause 
pain in his ankle.   

After a careful review of the evidence, the Board finds the 
evidence does not support a rating in excess of 20 percent.  
The Board first notes that Diagnostic  Code 5271 does not 
provide for an evaluation in excess of 20 percent.  The Board 
has also considered the other Diagnostic Codes pertaining to 
ankle injuries to determine whether a rating in excess of 20 
percent may be awarded under those provisions.  The only 
other rating pertaining to the ankle that provides for an 
evaluation in excess of 20 percent is Diagnostic Code 5270, 
which is used to rate ankylosis of the ankle.  A rating under 
Diagnostic Code 5270 is not applicable, as there have been no 
findings of ankylosis in this case. 

In a September 2006 brief, the veteran's representative 
requested that the Board consider an increased evaluation 
under the DeLuca criteria.  However, where the appellant is 
already receiving the maximum disability rating for 
limitation of motion, consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (functional 
impairment due to pain must be equated to loss of motion) is 
not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); 
see also VAOPGCPREC 36-97 (Dec. 12, 1997).
  
In exceptional cases, an increased evaluation is available on 
an extraschedular basis. The veteran states that his left 
ankle disability causes difficulty in his occupation as a car 
salesman.  He states that he is slower because of his ankle 
and has trouble walking and standing for long periods of 
time.  The Board notes these arguments but finds that the 
evidence does not reflect that the veteran's left ankle 
disability has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
scheduler standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. 3.321(b)(1) (2006) 
for the assignment of an extraschedular evaluation.

The Board concludes that there is a preponderance of the 
evidence against the veteran's claim for an increased rating 
for residuals of a left ankle injury.  The rating schedule is 
designed to accommodate changes in condition.  Therefore, the 
veteran may be awarded a higher evaluation in the future 
should his disability picture change.  See 38 C.F.R. § 4.1.  
The Board also considered the applicability of the benefit-
of-the-doubt doctrine, but as there is not an approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  Rather, as the preponderance of the evidence is 
against the veteran's claim for an increased rating for 
residuals of a left ankle injury, the claim must be denied.


ORDER

An evaluation in excess of 20 percent for residual left ankle 
injury is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


